Case 1:21-cv-04738-DLC Document 26 Filed 08/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ae ee i ee x
NITETEK LICENSING LLC,
Plaintiff, : 2lcv4738 (DLC)
-V- : ORDER OF
DISCONTINUANCE
EVBOX NORTH AMERICA INC.,
Defendant. :
ee a ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by September 20, 2021. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Tnc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).
IT IS FURTHER ORDERED that attorney David deBruin shall
complete the necessary preconditions for pro hac vice admission

in this case and apply for pro hac vice admission when those

 
Case 1:21-cv-04738-DLC Document 26 Filed 08/19/21 Page 2 of 2

steps are complete.

Dated: New York, New York
August 19, 2021

DENISE COTE
United States District Judge

 
